Exhibit 10.2

STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of November 17, 2010,
is made and entered into by and between ACCENTIA BIOPHARMACEUTICALS, INC., a
corporation duly organized and existing under the laws of the State of Florida
(the “Pledgor”), and DENNIS RYLL, an individual (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, Pledgor is the maker of that certain Plan Convertible Promissory Note
dated November 17, 2010 in the original principal amount of $4,483,284.00 in
favor of Secured Party (the “Note”), which Note was issued to Secured Party in
exchange for Secured Party’s secured claims against Pledgor in the Bankruptcy
Cases; and

WHEREAS, as a condition for Secured Party to continue to extend credit to
Pledgor pursuant to the Note, Secured Party has requested that Pledgor enter
into this Agreement to perfect Secured Party’s security interest in fifteen
million (15,000,000) shares of common stock, par value $.01 per share, of
Biovest International, Inc., a Delaware corporation (“Biovest”), owned by
Pledgor, in accordance with the terms and conditions contained herein.

NOW, THEREFORE, in consideration for the mutual covenants and agreements
hereinafter contained, Pledgor and Secured Party agree as follows:

SECTION 1. Definitions; Interpretation.

(a) All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meaning assigned to them in the Note.

(b) As used in this Agreement, the following terms shall have the following
meaning:

“Additional Pledged Collateral” means any and all securities, property,
interest, dividends and other payments and distributions issued as an addition
to, in redemption of, in renewal or exchange for, in substitution or upon
conversion of, or otherwise on account of, the Pledged Shares, and cash and
non-cash proceeds of the Pledged Shares, and all supporting obligations of any
or all of the foregoing, and any shares of capital stock (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization), options or rights, whether in
substitution for or in exchange for any of the Pledged Shares, in each case from
time to time received or receivable by, or otherwise paid or distributed to or
acquired by, Pledgor.

“Documents” means this Agreement, the Note, and all other certificates,
documents, agreements, stock powers, and instruments delivered to Secured Party
under or in connection with any of them.

“Event of Default” has the meaning set forth in Section 7 of this Agreement.

 

1.



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

“Obligations” means all indebtedness, liabilities and other obligations of
Pledgor to Secured Party under or in connection with the Note, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and
including interest that accrues after the commencement by or against Pledgor of
any bankruptcy or insolvency proceeding naming Pledgor as the debtor in such
proceeding.

“Pledged Collateral” has the meaning set forth in Section 2(a) of this
Agreement.

“Pledged Shares” means the 15,000,000 shares of Biovest Common Stock owned by
Pledgor and described on Exhibit 1 attached hereto.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Florida.

(c) Where applicable and except as otherwise defined herein or in the Note,
terms used in this Agreement shall have the meanings assigned to them in the
UCC.

(d) In this Agreement, except to the extent the context otherwise requires:
(i) any reference to an Article, a Section, a Schedule or an Exhibit is a
reference to an article or section thereof, or a schedule or an exhibit thereto,
respectively, and to a subsection or a clause is, unless otherwise stated, a
reference to a subsection or a clause of the Section or subsection in which the
reference appears; (ii) the words “hereof,” “herein,” “hereto,” “hereunder” and
the like mean and refer to this Agreement as a whole and not merely to the
specific Article, Section, subsection, paragraph or clause in which the
respective word appears; (iii) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; (iv) the
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”; (v) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto; (vi) references to statutes or regulations are to
be construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; (vii) any table of
contents, captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement; and (viii) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.”

SECTION 2. Security Interest.

(a) As security for the payment and performance of the Obligations, Pledgor
hereby pledges to Secured Party, and hereby grants to Secured Party a security
interest in, all of Pledgor’s right, title and interest in, to and under (i) the
Pledged Shares and the Additional Pledged Collateral and any certificates and
instruments now or hereafter representing the Pledged Shares and the Additional
Pledged Collateral, (ii) all rights, interests and claims with respect to the
Pledged Shares and the Additional Pledged Collateral, including under any and
all related agreements, instruments and other documents, and (iii) all books,
records and other documentation of Pledgor related to the Pledged Shares and the
Additional Pledged Collateral, in each case whether presently existing or owned
or hereafter arising or acquired and wherever located (collectively, the
“Pledged Collateral”).

 

2.



--------------------------------------------------------------------------------

(b) Upon the execution of this Agreement, Pledgor agrees to deliver to Secured
Party, at the address designated by Secured Party, the certificates representing
the Pledged Shares as listed on Exhibit 1 attached hereto, and an undated stock
power covering each certificate, duly executed in blank by Pledgor, or any other
equivalent or necessary instrument of transfer.

(c) If Pledgor shall become entitled to receive or shall receive any Additional
Pledged Collateral, Pledgor shall accept any such Additional Pledged Collateral
as Secured Party’s agent, shall hold it in trust for Secured Party, shall
segregate it from other property or funds of Pledgor, and shall deliver all
Additional Pledged Collateral and all certificates, instruments and other
writings representing such Additional Pledged Collateral forthwith to Secured
Party, at the address designated by Secured Party, to be held by Secured Party
subject to the terms of this Agreement, as part of the Pledged Collateral. Upon
accepting any such Additional Pledged Collateral hereunder, Secured Party shall
promptly send a notification to Pledgor describing the Additional Pledged
Collateral accepted and held as part of the Pledged Collateral hereunder, which
notification shall be deemed to be a Schedule to this Agreement and may be
attached hereto.

(d) Pledgor shall execute and deliver to Secured Party concurrently with the
execution of this Agreement, and Pledgor hereby authorizes Secured Party to file
(with or without Pledgor’s signature), at any time and from time to time
thereafter, all financing statements, assignments, continuation financing
statements, termination statements, and other documents and instruments, in form
reasonably satisfactory to Secured Party, and take all other action, as Secured
Party may reasonably request, to effect a transfer of a perfected first priority
security interest in and pledge of the Pledged Collateral to Secured Party
pursuant to the UCC and to continue perfected, maintain the priority of or
provide notice of the security interest of Secured Party in the Pledged
Collateral and to accomplish the purposes of this Agreement. Pledgor will
cooperate with Secured Party in obtaining control (as defined in the UCC) of
Pledged Collateral consisting of investment property. Pledgor will join with
Secured Party in notifying any third party who has possession of any Pledged
Collateral of Secured Party’s security interest therein and obtaining an
acknowledgment from the third party that is holding the Pledged Collateral for
the benefit of Secured Party.

(e) This Agreement shall create a continuing security interest in the Pledged
Collateral which shall remain in effect until terminated in accordance with
Section 16 hereof or as otherwise provided in Section 4(e) of this Agreement.

(f) In addition to any liability that Pledgor may have or owe to Secured Party
under the Note, this Agreement, or any other agreement between Secured Party and
Pledgor, Pledgor shall have liability to Secured Party for (i) any damages,
costs or other expense suffered by Secured Party as a result of the lack of
authenticity or genuineness of the Pledged Collateral delivered to Secured Party
hereunder or the failure of Pledgor to deliver the items specified in this
Agreement as being required to be delivered to Secured Party; (ii) the payment
by Secured Party of expenses hereunder or under any other Documents to which it
is a party; or (iii) the

 

3.



--------------------------------------------------------------------------------

breach of any representation, warranty or other covenant of Pledgor contained
herein or made in connection herewith or failure otherwise to perform its
obligations hereunder or under any other Documents to which it is a party
(including any indemnity obligations).

SECTION 3. Administration of the Pledged Collateral.

(a) Unless an Event of Default shall have occurred and be continuing:
(i) Pledgor shall be entitled to receive and retain for its own account any cash
dividend in respect of the Pledged Collateral; and (ii) Pledgor shall have the
right to vote the Pledged Collateral and to retain the power to control the
direction, management and policies of Biovest to the same extent as Pledgor
would if the Pledged Collateral were not pledged to Secured Party pursuant to
this Agreement; provided, however, that Secured Party shall receive, and Pledgor
shall not be entitled to receive, (A) cash paid, payable or otherwise
distributed in redemption of, or in exchange for or in substitution of, any
Pledged Collateral, or (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution of Biovest or in connection with a reduction of
capital, capital surplus or paid-in-surplus or any other type of
recapitalization involving Biovest; and provided further, however, that no vote
shall be cast or consent, waiver or ratification given or action taken or proxy
given which would have the effect of impairing the position or interest of
Secured Party in respect of the Pledged Collateral or which would alter the
voting rights with respect to the stock of Biovest or be inconsistent with or
violate any provision of this Agreement or any other Documents or which would
permit or direct Pledgor to breach its agreements with Secured Party. Secured
Party shall execute and deliver (or cause to be executed and delivered) to
Pledgor all such proxies and other instruments as Pledgor may reasonably request
for the purpose of enabling Pledgor to exercise the voting and other rights
which it is entitled to exercise, and to receive distributions which it is
authorized to receive and retain, pursuant to this subsection (a).

(b) Upon and after the occurrence of, and during the continuance of, any Event
of Default: (i) Secured Party shall be entitled to receive all distributions and
payments of any nature with respect to the Pledged Collateral, to be held by
Secured Party as part of the Pledged Collateral; (ii) Secured Party shall have
the right following prior written notice to Pledgor to vote or consent to take
any action with respect to the Pledged Collateral and exercise all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to the Pledged Collateral as if Secured Party were the absolute owner
thereof; and (iii) Secured Party shall have the right, for and in the name,
place and stead of Pledgor, to execute endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral, to endorse any checks, drafts, money orders and other instruments
relating thereto, to sue for, collect, receive and give acquittance for all
moneys due or to become due in connection with the Pledged Collateral and
otherwise to file any claims, take any action or institute, defend, settle or
adjust any actions, suits or proceedings with respect to the Pledged Collateral,
execute any and all such other documents and instruments, and do any and all
such acts and things, as Secured Party may deem necessary or desirable to
protect, collect, realize upon and preserve the Pledged Collateral, to enforce
Secured Party’s rights with respect to the Pledged Collateral and to accomplish
the purposes of this Agreement.

(c) Distributions and other payments which are received by Pledgor but which it
is not entitled to retain as a result of the operation of this Agreement shall
be held in trust for the benefit of Secured Party, be segregated from the other
property or funds of Pledgor, and be forthwith paid over or delivered to Secured
Party in the same form as so received.

 

4.



--------------------------------------------------------------------------------

(d) For the purpose of enabling Secured Party to exercise its rights under this
Section 3 or otherwise in connection with this Agreement, Pledgor hereby
(i) constitutes and appoints Secured Party (and any of Secured Party’s agents
designated by Secured Party) its true and lawful attorney-in-fact, with full
power and authority to execute any notice, assignment, endorsement or other
instrument or document, and to do any and all acts and things for and on behalf
of Pledgor, which Secured Party may deem necessary or desirable to protect,
collect, realize upon and preserve the Pledged Collateral, to enforce Secured
Party’s rights with respect to the Pledged Collateral and to accomplish the
purposes hereof, and (ii) revokes all previous proxies with regard to the
Pledged Collateral and appoints Secured Party as its proxyholder with respect to
the Pledged Collateral to attend and vote at any and all meetings of the
shareholders of Biovest held on or after the date of this proxy and prior to the
termination hereof, with full power of substitution to do so and agrees, if so
requested, to execute or cause to be executed appropriate proxies therefor. Each
such appointment is coupled with an interest and irrevocable so long as the
Obligations have not been paid and performed in full. Pledgor hereby ratifies,
to the extent permitted by law, all that Secured Party shall lawfully and in
good faith do or cause to be done by virtue of and in compliance with this
subsection (d).

(e) Notwithstanding any provision contained in this Agreement, Secured Party
shall have no duty to exercise any of the rights, privileges or powers afforded
to it and shall not be responsible to Pledgor or any other Person for any
failure to do so or delay in doing so. Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while held hereunder and the
accounting for moneys actually received by Secured Party hereunder, Secured
Party shall have no duty or liability to exercise or preserve any rights,
privileges or powers pertaining to the Pledged Collateral.

SECTION 4. Release of Pledged Shares.

(a) If, on any Automatic Conversion Date, Secured Party is to receive any
portion of the Pledged Shares as elected by Pledgor under Section 5(c)(ii) or
(iv) of the Note, Pledgor shall provide written notice thereof (the “Release
Notice”) to Secured Party. The Release Notice shall set forth the Biovest VWAP
Price, the number of Pledged Shares to be then released to Secured Party
pursuant to Section 5(c)(ii) or (iv) of the Note (the “Released Shares”), and
the number of Remaining Shares (as defined below) to be returned to Pledgor.

(b) Upon delivery of a Release Notice by Pledgor to Secured Party and subject to
the terms and conditions of the Note, Secured Party shall be entitled to receive
all cash dividends and distributions in respect of the Released Shares, shall be
entitled to vote such Released Shares and give consents, waivers and
ratifications in respect of such Released Shares, and shall be entitled to
exercise all rights of conversion, exchange or subscription, and all other
rights, privileges and options pertaining to such Released Shares, as if it were
the absolute owner thereof, and in connection therewith, shall have the right to
deposit and deliver such Released Shares with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine, all without liability except to account for
property actually received by it.

 

5.



--------------------------------------------------------------------------------

(c) Pledgor shall execute and deliver or cause to be executed and delivered to
Secured Party all proxies and other instruments as Secured Party may reasonably
request for the purpose of enabling Secured Party to exercise the voting and
other rights which Secured Party is entitled to exercise and to receive all
dividends which Secured Party is entitled to receive and retain pursuant to this
Section 4 with respect to the Released Shares.

(d) Within five (5) Business Days following each Automatic Conversion Date as to
which Pledgor has made the election set forth in either Section 5(c)(ii) or
(iv) of the Note, Secured Party shall deliver to Pledgor the corresponding
certificate representing the Pledged Shares for such Automatic Conversion Date
as listed in Exhibit 1 attached hereto (the “Original Certificate”). Upon
receipt of the Original Certificate, Pledgor shall forward the Original
Certificate to the transfer agent for Biovest and instruct the transfer agent to
issue (i) to Secured Party, a certificate evidencing the Released Shares issued
in the name of Secured Party, and (ii) to Pledgor, a certificate evidencing the
remaining balance of the Pledged Shares (i.e., after deducting the number of the
Released Shares) (the “Remaining Shares”) represented by the Original
Certificate, issued in the name of Pledgor; provided, however, that if any of
the Remaining Shares are required to remain subject to the security interest
hereunder as provided in Section 4(e)(ii) of this Agreement (the “Re-Pledged
Shares”), then the additional certificate for the Re-Pledged Shares shall be
delivered by Pledgor to Secured Party and the Re-Pledged Shares shall be treated
as Pledged Shares hereunder. Each and every stock certificate evidencing the
Released Shares shall contain the following restrictive legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR A VALID EXEMPTION
FROM SUCH REGISTRATION REQUIREMENTS.

(e) On each Automatic Conversion Date listed in Exhibit 1 attached hereto,
Secured Party shall release as collateral, and return to Pledgor, that number of
the Pledged Shares equal to the product determined by multiplying the original
number of the Pledged Shares (15,000,000) by .125, provided that (i) the number
of the Pledged Shares returned to Pledgor shall be less any Pledged Shares
received by Secured Party pursuant to Section 5(c)(ii) or (iv) of the Note with
respect to such conversion as described in Section 4(d) above, (ii) no Pledged
Shares shall be released to Pledgor that would cause the loan to collateral
value ratio with respect to the Note at the time of such conversion to be less
than 150% (with the collateral value of the Pledged Shares being determined by
using a price per share for the Biovest Common Stock equal to the then
applicable Biovest VWAP Price), and (iii) the Re-Pledged Shares shall be
included (and deemed to be Pledged Shares) in determining the foregoing
calculations on each Automatic Conversion Date.

SECTION 5. Representations and Warranties. Pledgor represents and warrants to
Secured Party that:

(a) No authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person or judicial authority (including the Bankruptcy Court), is
required for the due execution, delivery or performance by Pledgor of this
Agreement.

 

6.



--------------------------------------------------------------------------------

(b) All of the Pledged Shares have been, and upon issuance any Additional
Pledged Collateral will be, duly and validly issued, and are and will be fully
paid and non-assessable.

(c) With respect to the Pledged Shares, Pledgor is, and with respect to any
Additional Pledged Collateral Pledgor will be, the legal record and beneficial
owner thereof, and has and will have good and marketable title thereto, subject
to no Lien except for the pledge and security interest created by this
Agreement.

(d) Except for the restrictive legend described in Section 4(d) of this
Agreement, (i) there are no restrictions on the transferability of the Pledged
Collateral to Secured Party or with respect to the foreclosure, transfer or
disposition thereof by Secured Party; and (ii) there are no shareholders
agreements, voting trusts, proxy agreements or other agreements or
understandings which affect or relate to the voting or giving of written
consents with respect to any of the Pledged Collateral.

(e) Other than financing statements in favor of Secured Party, no effective
financing statement naming Pledgor as debtor, assignor, grantor, mortgagor,
pledgor or the like and covering all or any part of the Pledged Collateral is on
file in any filing or recording office in any jurisdiction.

(f) Pledgor has rights in or the power to transfer the Pledged Collateral.

(g) No control agreements exist with respect to any Pledged Collateral other
than control agreements in favor of Secured Party.

Pledgor agrees that the foregoing representations and warranties shall be deemed
to have been made by it on the date of each delivery of Pledged Collateral
hereunder.

SECTION 6. Covenants. So long as any of the Obligations remain unsatisfied,
Pledgor agrees that:

(a) Pledgor will, at its own expense, appear in and defend any action, suit or
proceeding which purports to affect its title to, or right or interest in, the
Pledged Collateral or the security interest of Secured Party therein and the
pledge to Secured Party thereof.

(b) Pledgor shall give prompt written notice to Secured Party (and in any event
not later than thirty (30) days following any change described below in this
subsection) of: (i) any change in Pledgor’s location of its principal place of
business; (ii) any change in the location of books and records pertaining to the
Pledged Collateral; and (iii) any change in its name.

(c) Pledgor will not surrender or lose possession of (other than to Secured
Party or, with the prior consent of Secured Party, to a depositary or financial
intermediary), exchange, sell, convey, transfer, assign or otherwise dispose of
or transfer the Pledged Collateral or any right, title or interest therein.

 

7.



--------------------------------------------------------------------------------

(d) Pledgor will not create, incur or permit to exist any Liens upon or with
respect to the Pledged Collateral, other than the security interest of and
pledge to Secured Party created by this Agreement.

(e) Pledgor will not enter into any shareholders agreement, voting trust, proxy
agreement or other agreement or understanding which affects or relates to the
voting or giving of written consents with respect to any of the Pledged
Collateral.

(f) Pledgor will deliver promptly to Secured Party all reports and notices
received by Pledgor from Biovest in respect of any of the Pledged Collateral,
and make such demands and requests for information and reports as Pledgor is
entitled to make in respect of the Pledged Collateral, in each case as Secured
Party shall reasonably request.

(g) Pledgor shall give Secured Party immediate notice of the establishment of
(or any change in or to) any securities account pertaining to any Pledged
Collateral.

SECTION 7. Events of Default. Any of the following events which shall occur and
be continuing shall constitute an “Event of Default”:

(a) Pledgor shall fail to timely perform any duty or obligation that it is
required to perform under the Note or this Agreement.

(b) Pledgor or Biovest shall become a debtor in a new case under the Bankruptcy
Code, or either of the Bankruptcy Cases of Pledgor or Biovest shall be converted
into a case under Chapter 7 of the Bankruptcy Code.

(c) Pledgor or Biovest shall take any action seeking to dissolve or wind up its
affairs, shall make a general assignment for the benefit of creditors, shall
become subject to control by a receiver, trustee or other custodian, or shall
permit or suffer to occur any exercise of remedies by another person or entity
such as a creditor or governmental authority that is likely to have a material
adverse affect either (i) on Secured Party’s ability to receive the benefit of
its bargain under any of the Documents, or (ii) on the ability of Pledgor or
Biovest to operate its business or to manage its financial affairs.

(d) Any event under the Note or this Agreement shall occur that permits Secured
Party to exercise any and all rights and remedies available to Secured Party
under any of its agreements with Pledgor or applicable law.

(e) Pledgor shall fail to timely pay any amount payable hereunder or under any
other Document, or any other Obligations, time being of the essence of any and
all such payment obligations.

(f) Any representation or warranty by Pledgor under this Agreement or any other
Document shall prove to have been incorrect in any material respect when made or
deemed made.

 

8.



--------------------------------------------------------------------------------

(g) Pledgor shall fail to perform or observe any other material term, covenant
or agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for a period of ten (10) days after
written notice thereof from Secured Party.

(h) Any levy upon, seizure or attachment of any of the Pledged Collateral.

SECTION 8. Remedies.

(a) Upon the occurrence and continuance of any Event of Default, Secured Party
may declare any of the Obligations to be immediately due and payable and shall
have, in addition to all other rights and remedies granted to it in this
Agreement or any other Document, all rights and remedies of a secured party
under the UCC and other applicable laws. Without limiting the generality of the
foregoing, Pledgor agrees that any item of the Pledged Collateral may be sold
for cash or on credit or for future delivery without assumption of any credit
risk, in any number of lots at the same or different times, at any exchange,
brokers’ board or elsewhere, by public or private sale, and at such times and on
such terms, as Secured Party shall determine; provided, however, that Pledgor
shall be credited with the net proceeds of sale only when such proceeds are
finally collected by Secured Party in cash. Secured Party shall give Pledgor
such notice of any private or public sales as may be required by the UCC or
other applicable law. Pledgor recognizes that Secured Party may be unable to
make a public sale of any or all of the Pledged Collateral, by reason of
prohibitions contained in applicable securities laws or otherwise, and expressly
agrees that a private sale to a restricted group of purchasers for investment
and not with a view to any distribution thereof shall be considered a
commercially reasonable sale. Secured Party shall have the right upon any such
public sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Pledged Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption Pledgor
hereby releases to the extent permitted by law.

(b) The cash proceeds actually received from the sale or other disposition or
collection of Pledged Collateral, and any other amounts received in respect of
the Pledged Collateral the application of which is not otherwise provided for
herein, shall be applied to the payment of the Obligations. Any surplus thereof
which exists after payment and performance in full of the Obligations shall be
promptly paid over to Pledgor. Pledgor shall remain liable to Secured Party for
any deficiency which exists after any sale or other disposition or collection of
the Pledged Collateral.

(c) Pledgor waives, to the fullest extent permitted by law, (i) any right of
redemption with respect to the Pledged Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling of the Pledged Collateral or
other collateral or security for the Obligations; (ii) any right to require
Secured Party (A) to proceed against any Person, (B) to exhaust any other
collateral or security for any of the Obligations, (C) to pursue any remedy in
Secured Party’s power, or (D) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Pledged Collateral; and (iii) all
claims, damages, and demands against Secured Party arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Pledged Collateral.

 

9.



--------------------------------------------------------------------------------

(d) Pledgor’s obligations hereunder shall remain in full force and effect
without regard to, and shall not be impaired or affected by, nor shall Pledgor
be exonerated or discharged by, (A) any insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition, assignment for the benefit of creditors,
liquidation, winding up or dissolution of Biovest, Pledgor, any guarantor or any
other Person; (B) any limitation, discharge, or cessation of the liability of
Pledgor or any Person for any Obligations due to any statute, regulation or rule
of law, or any invalidity or unenforceability in whole or in part of any of the
Obligations; (C) any merger, acquisition, consolidation or change in structure
of Biovest, Pledgor or any guarantor or other Person, or any sale, lease,
transfer or other disposition of any or all of the assets or shares of Biovest,
Pledgor, any guarantor or other Person; (D) any assignment or other transfer, in
whole or in part, of Secured Party’s interests in and rights under the
Documents; (E) any claim, defense, counterclaim or setoff, other than that of
prior performance, that Biovest, Pledgor, any guarantor or other Person may have
or assert, including any defense of incapacity or lack of corporate or other
authority to execute or deliver any Document or this Agreement or any other
document related thereto; (F) any direction of application of payment to
Biovest, Pledgor, any guarantor or other Person; and (G) Secured Party’s vote,
claim, distribution, election, acceptance, action or inaction in any bankruptcy
case related to the Obligations.

(e) Pledgor waives and agrees not to assert: (A) any right to require Secured
Party to proceed against any other Person, to proceed against or exhaust any
collateral or other security held for the Obligations, to give notice of or
institute any public or private sale, foreclosure, or other disposition of any
collateral or security for the Obligations, including, without limitation, to
comply with applicable provisions of the UCC or any equivalent provision of any
other applicable law in connection with the sale, foreclosure, or other
disposition of any collateral or to pursue any other right, remedy, power or
privilege of Secured Party whatsoever, or give Pledgor any other notice with
respect to the foregoing; (B) the defense of the statute of limitations in any
action hereunder or for the collection or performance of the Obligations; and
(C) to the fullest extent permitted by law, any other defenses or benefits that
may be derived from or afforded by applicable law which may conflict with the
terms of this Agreement or any Document.

(f) Pledgor waives any and all notice of the creation, renewal, modification,
extension or accrual of the Obligations. The Obligations shall conclusively be
deemed to have been created, contracted, incurred and permitted to exist in
reliance upon this Agreement. Pledgor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon Pledgor or any other Person with respect to the
Obligations.

(g) Pledgor waives any right it may have to require Secured Party to pursue any
third person for any of the Obligations. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Pledged Collateral and compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Pledged Collateral. Secured
Party may sell the Pledged Collateral without giving any warranties as to the
Pledged Collateral. Secured Party may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Pledged Collateral. If Secured
Party sells any of the Pledged Collateral upon credit, Pledgor will be credited
only with payments actually made by the purchaser, received by Secured Party and
applied to the indebtedness of the purchaser. In the event the purchaser fails
to pay for the Pledged Collateral, Secured Party may resell the Pledged
Collateral, and Pledgor shall be credited with the proceeds of the sale.

 

10.



--------------------------------------------------------------------------------

SECTION 9. Notices. All notices or other communications hereunder shall be in
writing (including by facsimile transmission) and mailed, sent or delivered to
the respective parties hereto at or to their respective addresses or facsimile
numbers set forth below their names on the signature page hereof, or at or to
such other address or facsimile number as shall be designated by either party in
a written notice to the other party hereto. All such notices and communications
shall be effective (i) if delivered by hand, when delivered; (ii) if sent by
mail, upon the earlier of the date of receipt or five (5) Business Days after
deposit in the mail, first class, postage prepaid; and (iii) if sent by
facsimile transmission, when sent.

SECTION 10. No Waiver; Cumulative Remedies. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to Secured Party.

SECTION 11. Binding Effect. This Agreement shall be binding upon Pledgor and its
successors and assigns, and inure to the benefit of and be enforceable by
Secured Party and its successors, endorsees, transferees and assigns and shall
bind any Person who becomes bound as a debtor to this Agreement. Pledgor may not
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder without the prior express written consent of
Secured Party. Any such purported assignment, transfer, hypothecation or other
conveyance by Pledgor without the prior express written consent of Secured Party
shall be void.

SECTION 12. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the law of the State of Florida, except as
required by mandatory provisions of law and to the extent the validity or
perfection of the security interests hereunder, or the remedies hereunder, in
respect of any Pledged Collateral are governed by the law of a jurisdiction
other than Florida. The Bankruptcy Court shall retain jurisdiction over the
parties to hear and determine any matters or disputes arising from or related to
this Agreement.

SECTION 13. Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof. No amendment
or waiver of any provision of this Agreement nor consent to any departure
therefrom by Pledgor shall in any event be effective unless the same shall be in
writing and signed by Secured Party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

11.



--------------------------------------------------------------------------------

SECTION 14. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 15. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

SECTION 16. Termination. Upon payment and performance in full of all
Obligations, the security interests created by this Agreement shall terminate
and Secured Party shall promptly execute and deliver to Pledgor such documents
and instruments reasonably requested by Pledgor as shall be necessary to
evidence termination of all such security interests given by Pledgor to Secured
Party hereunder.

SECTION 17. Costs and Expenses. Pledgor agrees to pay on demand all costs and
expenses of Secured Party, and the fees and disbursements of counsel, in
connection with the enforcement or attempted enforcement of, and preservation of
any rights or interests under, this Agreement, the Note, or any Document,
including in any out-of-court workout or other refinancing or restructuring or
in any bankruptcy case, and the protection, sale or collection of, or other
realization upon, any of the Pledged Collateral, including all expenses of
taking, collecting, holding, sorting, handling, preparing for sale, selling, or
the like, and other such expenses of sales and collections of the Pledged
Collateral.

[Signatures on Following Page]

 

12.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

PLEDGOR:

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:   /s/    Samuel S. Duffey           Samuel S. Duffey, President Address:  
324 South Hyde Park Avenue   Suite 350   Tampa, Florida 33606 Facsimile Number:
813-258-6912

 

SECURED PARTY:

/s/    Dennis Ryll        

Dennis Ryll, Individually Address:   2595 Red Springs Drive   Las Vegas, Nevada
89135 Facsimile Number:

 

13.



--------------------------------------------------------------------------------

Exhibit 1

Pledged Shares

15,000,000 shares of Biovest Common Stock being represented by stock
certificates as follows:

 

Certificate
Number

  

Number of Shares

  

Automatic Conversion Date

BI2520

   1,875,001    November 17, 2010

BI2526

   1,875,002    February 17, 2011

BI2523

   1,875,002    May 17, 2011

BI2522

   1,875,001    August 17, 2011

BI2524

   1,875,002    November 17, 2011

BI2525

   1,875,002    February 17, 2012

BI2521

   1,875,001    May 17, 2012

BI2527

   1,874,989    August 17, 2012

 

S-1